C. A. 5th Cir. [Certiorari granted, ante, p. 1016.] Motion of Texas et al. for leave to participate in oral argument as amici curiae, for divided argument, and for additional time for oral argument denied. Motions of Disabled Peoples’ International et al., American Association on Mental Deficiency et al., National Conference of Catholic Charities et al., Disability Rights Education & Defense Fund, and American Civil Liberties Union Foundation et al. for leave to file briefs as amici curiae granted.